Title: To Benjamin Franklin from Isaac Norris, 21 February 1758
From: Norris, Isaac
To: Franklin, Benjamin


My Good Frd B Franklin
Febry. 21 1758
Our old Inviterate Scribler has at length wrote himself into a Jail. How far this was good Policy to do him that Honour, I will not undertake to say; I know the Comittee have wrote largely upon this head, and it has cost the House a Great deal of Time in going Thro’ a formal Trial for Libelling, which is, for any thing I know, the first Instance of the kind, as, I think, the House of Commons make very short work with such as give them occasion To exercise their Powers in vindicating their rights and Priveledges Generally or the Rights of Particular members. A short but severe Indisposition renderd it impossable for me to attend the House at the Beginning of this Session and I am Convinced it will not be Prudent in me to resume the Chair, at least ’till the Parson’s Accusation and acquital are at an end. The Present Speaker Complains Much To me of the fatigues of his Honorable Seat, but he stands so much fairer in his Charrecter as a Good Churchman (and in some sort a Spiritual Father in the Vestry) than the Scribling Priest ever did or ever will, whilst he pursue’s his present Schemes, in which he is evidently made a Tool to narrow Presbyterian Politicks, That I Consider it as a favourable interposition of Providence that I was not in the Chair And That the Dispute is carried on by Members of the Same Church, whose Names and Principles are So well known and established. There is a Visible Difference and Disgust between the Governor and his Council, these speak of him with great freedom and Disrespect, whilst he on the Other Side, plainly sees it, and is supposed to be trying To emancipate himself from the Shackles imposed upon him by his Instructions. It is generally Said and believed here that our late Governor makes it a Principle part of his Voyage to supplant this Gentleman, and distroy the Most Essential Parts of our Charters. But as he is yet detained at New York, tis not improbable The first point may be decided before his Arrival in England, and in the other we have all great Confidence in the Justice of our Cause, and the known Abilities to defend it. By the Accounts and Estimates laid before us, the Hundred Thousand Pound is Expended, and the Province between £20 and £30,000 indebted which has necessitated the House to reduce their Provincial Forces To 700 Men for the Ensuing year, for which we are now endeavouring To raise the Supplies, Tho’ the Cry is almost Universal against the Useless Burden Those forces were to the Province all the last year either for want of Proper orders, or some other Neglect in the executive Part of the Government into which an enquiry will probably be tho’t necessary, but notwithstanding this load of Debt and the want we have been in for mony, the free gift lies yet unpaid. The Commissioners in their repeated applications to the Governor have requested him to interpose his Good offices with the Reciever-General By which means I am told they have Squeezed out six Hundred Pounds since I last mention’d this Proprietary Free Gift, which seems To be pressed out of their Treasury by peicemeal, and with great reluctance. I will not enter into the Reasons of this Conduct, Our Frontiers having been a Considerable time, in a great degree, quiet we have more leisure To Consider the Internal Interest of the Province, and we have accordingly Sent up a Bill, for Regulating the Indian Trade, a Second time, in which the House have made such Concessions on their Part, as will fully evince their great desire To obtain that Bill on any Terms Consistent with the good purposes it is designd To answer, but I Cannot give much hopes of Success, after Seeing the proposed amendments which Come so intirely from the Council, that some of the most Essential alterations were posted up at the Coffee-house before the Bill was sent down the first Time, but I hope to be able to give a further Account of it, before I am obliged to Close this letter for which end I have orderd the Bill and the Amendments to be copied so far as they have been already proceeded in. We were told in the house a few days ago, by W. A. (a worthy Member) that Lord Loudon had wrote to our Governor Complaining That Some of the People of this Province (as he was inform’d by Sir Wm. Johnson) had without the knowledg or consent of the Government Sent a Messenger to the Seneka’s; as I apprehended by the Manner in which it was mention’d, by our Said member, that he pointed at the Quakers, out of his great Affection to That People, I made it my Bussiness to enquire of them, whether they had been concern’d in any message of the kind, which they Utterly deny; so That it may be depended upon, they have no hand in it, if any such Message has been Sent To those Indians, Tho’ I think the Goverment engaged to do somthing of that Sort at their late Conferences at Easton, and which Teedyscung has Since Solicited, and Complain’d of, as not yet Comply’d with, this Armistice (if I may use the Word) with the Indians, seems to discompose a Set of Political Schemes Carried on here, by some of our Men in Power, for which Reason all possible Obstructions were necessary to oppose it at Easton, and the Same Reasons Continue for breaking it, as soon as that can be conveniently accomplished, but in this I think the Governor has no hand, for the Publick Affairs appear to be Transacted by Other Powers, Than Those regularly Constituted by our Charters. I propose to Send an anecdote on This head, if I Can get it Transcribed in time, upon which You may form your Own Judgment.

Febry 22. The Governor has not yet given any Answer to our Indian Trade Bill so that I must send it in the Condition it first came down to the House with the Assembly’s Answer, which, tho’ the Lines differ a little from the Original Bill will be intelligible enough by the Numbers and Marks in the Margine. I am &c.
P S Upon a Requisition of Lord Loudoun we have just now Resolved to augment our Provincials to a Thousand Men 700 of whom to be ready for his Lordship by the beg[inning] of April.
See my Letter to B.F: of April. 5. 1759 postea pag. 103.
 Endorsed: on first page: recd by BF see his Letter 10 June 1758.
